UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6779


RONALD MCCLARY,

                     Plaintiff - Appellant,

              v.

JOSEPH LIGHTSEY; PAMELA HENDERSON; MITCHELL LAWSON;
HERIBERTO SIERRA,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:16-ct-03052-BO)


Submitted: September 18, 2018                               Decided: September 21, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Ronald McClary, Appellant Pro Se. Charles Houston Foppiano, Gary Adam Moyers,
BATTEN LEE, PLLC, Raleigh, North Carolina, for Appellee Heriberto Sierra.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald McClary seeks to appeal the district court’s order granting in part and

denying in part motions for summary judgment and judgment on the pleadings. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order McClary

seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2